     Case: 4:19-cr-00311-RLW Doc. #: 6 Filed: 04/25/19 Page: 1 of 2 PageID #: 6




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION

UNITED STATES OF AMERICA,                       )
                                                )
              Plaintiff,                        )
                                                ) No. 4:19 CR 311 RLW DDN
v.                                              )
                                                )
DUIANETE MOORE,                                 )
                                                )
              Defendant.                        )


                MOTION FOR PRE-TRIAL DETENTION AND HEARING

        Comes now the United States of America, by and through its attorneys, Jeffrey B. Jensen,

United States Attorney for the Eastern District of Missouri, and Thomas J. Mehan, Assistant

United States Attorney for said District, and moves the Court to order defendant detained pending

trial, and further requests that a detention hearing be held three (3) days from the date of

defendant’s initial appearance before the United States Magistrate pursuant to Title 18, United

States Code, Section 3141, et seq.

        As and for its grounds, the Government states as follows:

        1.     Defendant is charged with being a felon in possession of a firearm in violation of

Title 18, Section 922(g).

        2.      Pursuant to Title 18, United States Code, Section 3142(g), this Court should

consider:

        (a) the weight of the evidence against defendant;

        (b) the defendant’s history and characteristics; and

        (c) the nature and seriousness of the danger to any person or the community that would

        be posed by defendant’s release
   Case: 4:19-cr-00311-RLW Doc. #: 6 Filed: 04/25/19 Page: 2 of 2 PageID #: 7




       3.      The defendant is a threat to the community.

       WHEREFORE, there are no conditions or combination of conditions that will reasonably

assure defendant’s appearance as required and the safety of any other person and the community

and the Government requests this Court to order defendant detained prior to trial, and further to

order a detention hearing three (3) days from the date of defendant’s initial appearance.



                                                Respectfully submitted,

                                                JEFFREY B. JENSEN
                                                United States Attorney

                                                s/Thomas J. Mehan
                                                THOMAS J. MEHAN, #28958MO
                                                Assistant United States Attorney
